Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

 

PURSUANT TO THE

 

FALCON MINERALS CORPORATION

 

2018 LONG-TERM INCENTIVE PLAN

 

* * * * *

 

Participant: [Name]

 

Grant Date: May [●], 2019

 

Number of Shares of Restricted Stock Granted: [Restricted Shares]

 

* * * * *

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Falcon Minerals
Corporation, a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the Falcon Minerals Corporation 2018 Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and

 

WHEREAS, the Committee has determined in accordance with the Plan that it would
be in the best interests of the Company to grant the shares of Restricted Stock
provided herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto hereby mutually
covenant and agree as follows:

 

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control; provided, however, that any provisions with respect to treatment of the
Restricted Stock upon the Participant’s Termination (as defined below) shall be
as provided in this Agreement.

 

2. Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above. Except as otherwise provided by the Plan and
this Agreement (including Section 5 hereof), the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of any such shares, except as otherwise specifically provided
for in the Plan or this Agreement.

 

3. Vesting.

 

(a) Subject to the further provisions of this Section 3, the Restricted Stock
subject to this grant shall become unrestricted and vested as follows, provided
that the Participant has not incurred a Termination prior to each such vesting
date:

 

Vesting Date  Number of Shares  August 23, 2019   [25%] August 23, 2020   [25%]
August 23, 2021   [50%]

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
except for acceleration as provided herein or in the Plan, subject to the
Participant’s continued service with the Company or any of its Subsidiaries on
each applicable vesting date.

 



 

 

 

(b) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Restricted Stock at any time and for any reason.

 

(c) Change in Control. Upon the Participant’s Termination by the Company without
Cause on the effective date of or during the twelve (12) month period following
a Change in Control (any such termination, a “Qualifying Termination”), any
Restricted Stock that has not theretofore vested as of the date of such
Qualifying Termination shall immediately vest.

 

(d) Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder,

 

(i) Except in the event of a Qualifying Termination or as set forth in (ii)
below, upon the Participant’s Termination for any reason before all of the
Restricted Stock subject to this grant vests, any unvested Restricted Stock
shall automatically terminate and shall be forfeited as of the date of the
Participant’s Termination.

 

(ii) Upon the Participant’s Termination by reason of death or Disability, any
unvested Restricted Stock shall immediately vest.

 

4. Period of Restriction; Delivery of Unrestricted Shares. Until the Restricted
Stock vests in accordance with Section 3, the Restricted Stock shall bear a
legend as described in Section 8.2(c) of the Plan. When shares of Restricted
Stock awarded by this Agreement become vested, the Participant shall be entitled
to receive unrestricted shares and if the Participant’s stock certificates
contain legends restricting the transfer of such shares, the Participant shall
be entitled to receive new stock certificates free of such legends (except any
legends requiring compliance with securities laws).

 

5. Dividends and Other Distributions; Voting. The Participant shall be entitled
to receive all dividends and other distributions paid with respect to such
shares, in each case, at the same time dividends and other distributions are
paid on shares held by shareholders. If any dividends or distributions are paid
in shares, the shares shall be delivered to the Participant and shall not be
subject to the restrictions on transferability and forfeitability applicable to
the Restricted Stock with respect to which they were paid. The Participant may
exercise full voting rights with respect to the Restricted Stock granted
hereunder.

 

6. Non-Transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the Restricted Stock, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.

 

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 

8. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Restricted Stock and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement. At the
discretion of the Company, any minimum statutorily required withholding
obligation with regard to the Participant may be satisfied by reducing the
amount of cash or shares of Common Stock otherwise deliverable to the
Participant hereunder.

 

9. Section 83(b). If the Participant properly elects (as required by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the Fair Market Value of such shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If the Participant shall fail to
make such payment, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock, as well as the rights set forth in Section
8 hereof. The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to make such election, and the Participant agrees
to timely provide the Company with a copy of any such election.

 



2

 

 

10. Legend. All certificates, if any, representing the Restricted Stock shall
have endorsed thereon the legend set forth in Section 8.2(c) of the Plan.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.

 

11. Securities Representations. The shares of Restricted Stock are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant.
The Participant acknowledges, represents and warrants that:

 

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.

 

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Restricted Stock must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the shares of Restricted Stock and the Company is under no
obligation to register the shares of Restricted Stock (or to file a “re-offer
prospectus”).

 

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of vested Restricted Stock hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

 

12. Restrictive Covenants.

 

(a) Confidentiality. During the course of the Participant’s employment with the
Company, the Participant will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Participant agrees that the Participant shall not,
directly or indirectly, other than in the good faith performance of his duties
hereunder, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Participant’s assigned duties and for
the benefit of the Company, either during the period of the Participant’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty on the Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Participant during the Participant’s employment by the Company (or any
predecessor). The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to the Participant; (ii) becomes generally
known to the public subsequent to disclosure to the Participant through no
wrongful act of the Participant or any representative of the Participant; (iii)
is independently developed by Participant, or comes into possession of the
Participant, other than in connection with his employment by the Company; or
(iv) the Participant is required to disclose by applicable law, regulation or
legal process (provided that the Participant provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).

 

(b) Nonsolicitation; Noninterference.

 

(i) During the Participant’s employment with the Company and the Restricted
Period (as defined below), the Participant agrees that the Participant shall
not, except in the furtherance of the Participant’s duties to the Company,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, solicit, aid or induce any customer of the Company
or any of its subsidiaries or affiliates to purchase goods or services then sold
by the Company or any of its subsidiaries or affiliates from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer.

 



3

 

 

(ii) During the Participant’s employment with the Company and the Restricted
Period, the Participant agrees that the Participant shall not, except in the
furtherance of the Participant’s duties to the Company, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 12(b)(ii) while
so employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, a general solicitation that is not targeted at
employees, representatives, or agents of the Company shall not constitute a
breach of this Section 12(b)(ii).

 

(iii) “Restricted Period” means the period beginning on the Participant’s last
day of employment with the Company and ending on the first anniversary thereof.

 

(c) Nondisparagement. The Participant agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, agents or products other than in the good faith performance of the
Participant’s duties to the Company while the Participant is employed by the
Company. The Company agrees to instruct its officers and directors at the time
of the Participant’s termination and, to the extent the Participant is
terminated in connection with a Change in Control, its officers and directors in
the ninety (90) day period following such Change in Control, not to make
negative comments about or otherwise disparage the Participant other than in the
good faith performance of duties to the Company. This Section 12(c) shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

 

(d) Inventions.

 

(i) The Participant acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, works of authorship and other work product, whether
patentable or unpatentable, (A) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any Company
resources and/or within the scope of the Participant’s work with the Company or
that relate to the business, operations or actual or demonstrably anticipated
research or development of the Company, and that are made or conceived by the
Participant, solely or jointly with others, during the period of employment (the
“Employment Term”), or (B) suggested by any work that the Participant performs
in connection with the Company, either while performing the Participant’s duties
with the Company or on the Participant’s own time, shall belong exclusively to
the Company (or its designee), whether or not patent or other applications for
intellectual property protection are filed thereon (the “Inventions”). The
Participant will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company, and the Participant will
surrender them upon the termination of the Employment Term, or upon the
Company’s request. The Participant irrevocably conveys, transfers and assigns to
the Company the Inventions and all patents or other intellectual property rights
that may issue thereon in any and all countries, whether during or subsequent to
the Employment Term, together with the right to file, in the Participant’s name
or in the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”). The Participant will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all other acts as may be requested from
time to time by the Company to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to the Participant from the Company but at the Company’s sole
expense. The Participant will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s benefit, all without additional compensation to the
Participant from the Company.

 

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Participant agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Participant. If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Company, the Participant hereby
irrevocably conveys, transfers and assigns to the Company, all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Participant’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Participant hereby waives any so-called “moral rights” with
respect to the Inventions. To the extent that the Participant has any rights in
the results and proceeds of the Participant’s service to the Company that cannot
be assigned in the manner described herein, the Participant agrees to
unconditionally waive the enforcement of such rights. The Participant hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon including, without limitation, any rights that would
otherwise accrue to the Participant’s benefit by virtue of the Participant being
an employee of or other service provider to the Company.

 



4

 

 

(iii) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

 

(e) Reasonableness of Covenants. In signing this Agreement, the Participant
gives the Company assurance that the Participant has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under this Section 12 hereof. The Participant agrees that
these restraints are necessary for the reasonable and proper protection of the
Company and its affiliates and their Confidential Information and that each and
every one of the restraints is reasonable in respect to subject matter, length
of time and geographic area, and that these restraints, individually or in the
aggregate, will not prevent the Participant from obtaining other suitable
employment during the period in which the Participant is bound by the
restraints. The Participant agrees that, before providing services, whether as
an employee or consultant, to any entity during the period of time that the
Participant is subject to the constraints in Section 12(a) hereof, the
Participant will provide a copy of Section 12 of this Agreement to such entity.
The Participant acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Participant has sufficient assets and skills to provide a livelihood while
such covenants remain in force. The Participant further covenants that the
Participant will not challenge the reasonableness or enforceability of any of
the covenants set forth in this Section 12, and that the Participant will
reimburse the Company and its affiliates for all costs (including reasonable
attorneys’ fees) incurred in connection with any action to enforce any of the
provisions of this Section 12 if either the Company and/or its affiliates
prevails on any material issue involved in such dispute or if the Participant
challenges the reasonableness or enforceability of any of the provisions of this
Section 12. It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Participant’s obligations to that affiliate
under this Agreement, including without limitation pursuant to this Section 12.

 

(f) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 12 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

 

(g) Tolling. In the event of any violation of the provisions of this Section 12,
the Participant acknowledges and agrees that the post-termination restrictions
contained in this Section 12 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

(h) Survival of Provisions. The obligations contained in Section 12 hereof shall
survive the termination or expiration of the Employment Term and the
Participant’s employment with the Company and shall be fully enforceable
thereafter.

 

13. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

 

14. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

15. Acceptance. As required by Section 8.2 of the Plan, the Participant shall
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of sixty (60) days from the date that the Participant receives
this Agreement.

 



5

 

 

16. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

 

17. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

 

18. Compliance with Laws. The issuance of the Restricted Stock or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue the Restricted Stock or any
of the shares pursuant to this Agreement if any such issuance would violate any
such requirements.

 

19. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

 

20. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

 

21. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

23. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

24. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

25. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time, to the extent provided in
Article XIII of the Plan; (b) the award of Restricted Stock made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the Restricted Stock awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

 

[Remainder of Page Intentionally Left Blank]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

FALCON MINERALS CORPORATION

      By:     Name:     Title:        



PARTICIPANT

          Name: [Name]

 

 

7



 

